Appeal from a judgment of the Jefferson County Court (Kim H. Martusewicz, J.), rendered December 21, 2004. The judgment convicted defen*1184dant, upon his plea of guilty, of robbery in the first degree and attempted burglary in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of one count of robbery in the first degree (Penal Law § 160.15 [1]) and two counts of attempted burglary in the second degree (§§ 110.00, 140.25 [2]). Defendant failed to preserve for our review his contention that County Court abused its discretion in failing to grant him youthful offender status inasmuch as he failed to seek that status either at the time of the plea proceedings or at sentencing (see People v White, 24 AD3d 1220 [2005]; People v Hoag, 23 AD3d 1031 [2005]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the bargained-for sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Martoche and Hayes, JJ.